SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A File No. 033-14363 File No. 811-05162 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933/X/ Pre-Effective Amendment No. // Post-Effective Amendment No. 53 /X/ and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 /X/ Amendment No. 53 (Check appropriate box or boxes) DELAWARE VIP TRUST (Exact Name of Registrant as Specified in Charter) 2005 Market Street, Philadelphia, Pennsylvania 19103-7094 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (800) 523-1918 David F. Connor, Esq.,2005 Market Street, Philadelphia, PA19103-7094 (Name and Address of Agent for Service) Approximate Date of Proposed Public Offering: April , 2010 It is proposed that this filing will become effective (check appropriate box): // immediately upon filing pursuant to paragraph (b) / / on (date) pursuant to paragraph (b) /X/ 60 days after filing pursuant to paragraph (a)(1) // on (date) pursuant to paragraph (a)(1) // 75 days after filing pursuant to paragraph (a)(2) // on (date) pursuant to paragraph (a)(2) of Rule If appropriate: // this post-effective amendment designates a new effective date for a previously filed post-effective amendment. C O N T E N T S This Post-Effective Amendment No. 53 to Registration File No. 033-14363 includes the following: 1.Facing Page 2.Contents Page 3.Part A - Prospectuses 4.Part B - Statement of Additional Information 5.Part C - Other Information 6.Signatures 7.Exhibits Prospectus DELAWARE
